This is an appeal from the judgment of the Court of Tax Review denying certain protests of the Chicago, Rock Island 
Pacific Railway Company against certain tax levies of Garfield county, alleged to be illegal, excessive and void.
The protestant presents two assignments of error, and in the briefs specifically abandons the second assignment of error.
The first assignment of error pertains to item 5 of the protest, and it is contended by the protestant that $13,070.17 surplus in the sinking fund was not deducted in determining the rate of levy for sinking fund purposes.
The county attorney of Garfield county and the city attorney of the city of Enid have filed a confession of error in which they say that the contention of protestant should be sustained.
Upon the confession of error, the judgment of the Court of Tax Review is reversed, and the cause is remanded to that court, with directions to refigure the rate of tax levy for the sinking fund of the city of Enid after deducting $13,070.17 surplus balance therein.
CLARK, HEFNER, CULLISON, and SWINDALL, JJ., concur. MASON, C. J., LESTER, V. C. J., and HUNT and RILEY, JJ., absent.